Name: The Schengen acquis - Decision of the Executive Committee of 21 November 1994 introducing a computerised procedure for consulting the central authorities referred to in Article 17 (2) of the Convention (SCH/Com-ex (94) 15 rev.)
 Type: Decision
 Subject Matter: international affairs;  information and information processing;  communications
 Date Published: 2000-09-22

 Avis juridique important|41994D0015The Schengen acquis - Decision of the Executive Committee of 21 November 1994 introducing a computerised procedure for consulting the central authorities referred to in Article 17 (2) of the Convention (SCH/Com-ex (94) 15 rev.) Official Journal L 239 , 22/09/2000 P. 0165 - 0165DECISION OF THE EXECUTIVE COMMITTEEof 21 November 1994introducing a computerised procedure for consulting the central authorities referred to in Article 17(2) of the Convention(SCH/Com-ex (94)15 rev.)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 17(2) of the abovementioned Convention,HAS DECIDED AS FOLLOWS:1. In implementation of the provisions relating to the issue of visas, the computerised procedure for consulting the central authorities of the other Contracting Parties when issuing visas shall be applied pursuant to the principles laid down in the Data Dictionary attached hereto (SCH/II-VISION (93)20 rev. 3(1)) with effect as of the bringing into force of the Convention implementing the Schengen Agreement. Should certain Contracting Parties not satisfy the technical requirements for applying the computerised procedure after the Implementing Convention has been brought into force, the consultation data for these Contracting Parties shall be transmitted by conventional methods in accordance with the provisions of the Common Consular Instruction.2. The Executive Committee calls on all Contracting Parties to create the technical conditions necessary for application of the computerised procedure as soon as possible.3. As long as the Sirene network (Phase II) planned for the transmission of data for consultation is not available when the abovementioned procedural principles begin to apply, the Contracting Parties concerned shall take the necessary steps to ensure that the data can be transmitted via public lines. The Contracting Parties shall guarantee an appropriate level of security when transmitting data.4. Each Contracting Party shall bear the costs incurred for the installations required for the computerised consultation procedure in its country. Twelve months after the system has been brought into operation, the Contracting Parties shall consult regarding any compensatory payments for the transmission of data, taking into account the principle that the generator of the costs is liable. In this connection the Contracting States shall take into account that in the consultation procedure, the consulted State also safeguards the legitimate security interests of the consulting State.The Contracting Parties shall record the costs occasioned by the running of the consultation procedure from the date on which the system is brought into operation and shall submit an overview of these costs after not more than twelve months.Heidelberg, 21 November 1994.The ChairmanBernd Schmidbauer(1) Confidential document.